24 F.3d 243NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ernest F. WALTERS, Appellant,v.Harold FARRIER;  Calvin Auger; Kehrli, Correctional Officer,Appellees.
No. 93-1881.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 5, 1994.Filed:  May 10, 1994.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Ernest F. Walters, an Iowa prisoner, appeals the judgment of the District Court1 in favor of the defendant prison officials in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Accordingly, we affirm the judgment of the District Court without further opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa